Title: From Thomas Jefferson to William Hunter, Jr., 13 June 1790
From: Jefferson, Thomas
To: Hunter, William, Jr.



Dear Sir
New York June 13. 1790.

I am to return you thanks for the forwarding my Phaeton, which came to hand safely about a week ago. I paid the master of the vessel 10. Dollars according to the bill of lading. You will be in alarm on Friday’s vote of the house of representatives to remove to Baltimore, by a majority of 53. to 6. It may well be affirmed however that this does not shew the real wish of the house, but was the effect of confusion by the event of former votes, and being hampered by the rules of the house. It is doubtful what the Senate will do: but some think it may make an opening for changing it to a vote of the temporary residence at Philadelphia, and the permanent one at Georgetown. In the mean time we are suspended here in doubts not a little agitating. I beg you to present my affectionate remembrance to Colo. Fitzgerald, & to be assured yourself of the sincere esteem & respect of Dr. Sir Your most obedt. & most humble servt.,

Th: Jefferson

